--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTIVE EMPLOYMENT CONTRACT


THIS EXECUTIVE EMPLOYMENT CONTRACT (the “Agreement”), made and entered into as
of the 2nd day of February, 2014, by and between Sensient Technologies
Corporation, a Wisconsin corporation (hereinafter referred to as the “Company”),
and Paul Manning (hereinafter referred to as “Executive”);


W I T N E S S E T H :


WHEREAS, the Executive is presently employed by the Company as its President and
Chief Executive Officer and is a member of the Board of Directors of the Company
(the “Board”);
 
WHEREAS, the Board recognizes that the Executive’s contribution to the growth
and success of the Company has been substantial;


WHEREAS, the Board desires to enter into this Agreement with the Executive in
view of his succession to the position of Chief Executive Officer upon the
retirement of Kenneth P. Manning on February 1, 2014;


WHEREAS, the Executive and the Company intend that in the event of a Change of
Control (as defined in the Change of Control Severance and Employment Agreement,
made and entered into as of August 4, 2010, by and between the Executive and the
Company (the “Change of Control Agreement”)), this Agreement shall be superseded
and replaced by the Change of Control Agreement; and
 
WHEREAS, the Executive is willing to commit himself to continue to serve the
Company, on the terms and conditions herein provided;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:
 
1. Employment. The Company hereby agrees to continue to employ the Executive,
and the Executive hereby agrees to continue to serve the Company, on the terms
and conditions set forth herein.
 
2. Term. The employment of the Executive by the Company as provided in Section 1
of this Agreement will commence on February 2, 2014 and end on February 2, 2017,
unless further extended by mutual agreement or sooner terminated as hereinafter
provided (the “Employment Period”).
 
3. Position and Duties.
 
(a) Unless otherwise mutually agreed, during the Employment Period the Executive
shall serve as Chief Executive Officer of the Company and shall have such
responsibilities and authority as may from time to time be assigned to the
Executive by the Company’s Board of Directors consistent with his position as
Chief Executive Officer of the Company.


(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote
substantially all his working time and efforts during normal business hours to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
use the Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement or otherwise violate the provisions of Section 14.
 
4. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based in Milwaukee, Wisconsin (at the principal
executive offices of the Company) except for required travel on the Company’s
business to an extent substantially consistent with his present business travel
obligations.
1

--------------------------------------------------------------------------------

     5. Compensation and Related Matters.
 
(a) Base Salary. Except as provided below, during the Employment Period, the
Company shall pay to the Executive a salary at a rate of $800,000  per annum
pursuant to the Company’s normal payroll practices (the “Base Salary”). The Base
Salary shall be reviewed on or before January 1 of each year following the date
of this Agreement, while this Agreement remains in force, to ascertain whether
in the judgment of the Board or such Committee to whom the Board may have
delegated authority, such Base Salary should be adjusted. Any adjustment shall
occur only by mutual agreement of the Company (acting with the approval of the
Compensation and Development Committee) and the Executive. If so adjusted, the
term Base Salary as utilized in this Agreement shall refer to the Base Salary as
so adjusted. Compensation of the Executive by salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit plan of the Company. The Base Salary payments
(including any adjusted salary payments) hereunder shall not in any way limit or
reduce any other obligation of the Company hereunder, and no other compensation,
benefit or payment hereunder shall in any way limit or reduce the obligation of
the Company to pay the Executive’s Base Salary hereunder.


(b) Annual Bonus. In addition to the annual Base Salary, the Executive shall be
eligible to be awarded, for each fiscal year or portion of a fiscal year ending
during the Employment Period, an annual bonus (the “Annual Bonus”) pursuant to
the terms of the Company’s Incentive Compensation Plan for Elected Corporate
Officers, or any successor or replacement plan.


(c) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.


(d) Other Benefits. During the Employment Period: (i) the Executive shall be
entitled to participate in incentive, savings and retirement plans, practices,
policies and programs of the Company to an extent no less favorable than the
participation provided generally to other senior executives of the Company; and
(ii) the Executive and/or the Executive’s family, as the case may be, shall be
eligible for participation in, and shall receive benefits under, welfare benefit
plans, practices, policies and programs provided by the Company (including,
without limitation, medical, prescription, dental, disability, employee life
insurance, group life insurance, accidental death and travel accident insurance
plans and programs) to an extent no less favorable than the participation and
benefits provided to other senior executives of the Company (and/or their
families).


(e) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation that is no less favorable than the paid vacation provided
generally to other senior executives of the Company and to all paid holidays
given by the Company to its other senior executives.


(f) Office and Support Staff. During the entire term of this Agreement, the
Company shall furnish the Executive with office space, secretarial assistance
and such other facilities and services as shall be suitable to the Executive’s
position and adequate for the performance of his duties as set forth in Section
3.


(g) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits and perquisites, which shall be no less favorable
than the fringe benefits and perquisites provided generally to other senior
executives of the Company.


6. Offices. During the Employment Period, the Executive agrees to serve without
additional compensation, if elected or appointed thereto, as a director of the
Company and any of its subsidiaries and in one or more executive offices of any
of the Company’s subsidiaries, provided that the Executive is indemnified for
serving in any such capacities on a basis no less favorable than is currently
provided by the Company’s By-laws.
2

--------------------------------------------------------------------------------

7. Death. If the Executive shall die during the Employment Period but prior to
the delivery of a Notice of Termination (as hereinafter defined) by the Company
or by the Executive for Good Reason (as hereinafter defined), the Company shall
pay the Executive’s estate or legal representative, within thirty days following
the Executive’s Date of Termination (as hereinafter defined), a lump sum payment
equal to the sum of: (1) the accrued but unpaid portion of the Executive’s
annual Base Salary through the Date of Termination (i.e., the portion of the
Base Salary for the period before Executive’s death that remains unpaid), (2)
the value of the Executive’s accrued, but unused, vacation days (based on the
Executive’s annual Base Salary) and (3) the product of (x) the average annual
bonus earned by the Executive for the three years immediately prior to the year
in which the Date of Termination occurs and (y) a fraction, the numerator of
which is the number of full and partial months in the fiscal year in which the
Date of Termination occurs through the Date of Termination, and the denominator
of which is twelve, in each case to the extent not theretofore paid (the “Bonus
Amount”), and the Company shall have no further obligations to pay other
benefits under this Agreement. The amounts described in clauses (1), (2) and (3)
shall be hereinafter referred to as the “Accrued Obligations.”
 
8. Disability.
 
(a) If during the Employment Period, the Company or the Executive terminates the
Executive’s employment due to the Executive’s Disability, the Company shall pay
the Executive (1) within thirty days following the Executive’s Disability
determination, a lump sum payment of the Accrued Obligations and (2) commencing
on the Date of Termination until he reaches age 65, or the termination of his
Disability, whichever is first to occur, such amounts which an individual in his
earnings category would be normally entitled to receive as full Long Term
Disability (“LTD”) coverage under the Company LTD plan then in effect, but not
less than 60% of his Base Salary as determined under Section 5(a) at the time of
the Executive’s Disability determination. During the term of his Disability, the
Executive also shall receive the employee benefits (or service credits therefor,
as the case may be) he would have been entitled to receive, as provided in
Section 5(d) (other than under incentive plans). The obligation to provide the
foregoing disability benefits shall survive the termination of this Agreement
provided the Disability was incurred before termination, and the Company shall
have no further obligations to pay compensation or benefits under this
Agreement.
 
(b) For purposes of this Agreement, “Disability” means that (i) the Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering the Executive.  The Company’s determination
that the Executive has a Disability shall be communicated to the Executive by
written notice, and shall be effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), unless the Executive
returns to full-time performance of the Executive’s duties before the Disability
Effective Date.  The determination of Disability shall be made by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.


9. Termination by the Company.
 
(a) Termination for Cause. The Executive’s employment may be terminated by the
Board at any time for Cause which shall be defined to mean (I) conviction of the
Executive of any act of fraud, theft or embezzlement or (II) the commission of
any of the following acts by the Executive which is substantially injurious to
the Company: dishonesty, gross misconduct, willful disclosure of trade secrets,
gross dereliction of duty or other grave misconduct on the part of the
Executive.


The Executive shall not be deemed to have been terminated for Cause without (i)
reasonable notice to the Executive setting forth the reasons for the Company’s
intention to terminate for Cause, (ii) an opportunity for the Executive,
together with his counsel, to be heard before the Board and (iii) delivery to
the Executive of a Notice of Termination from the Board finding that in the good
faith opinion of the Board the Executive was guilty of conduct set forth above
in this Section 9(a), and specifying the particulars thereof in detail. In the
event the Executive’s employment is terminated for Cause, the Executive shall be
entitled to his accrued and unpaid Base Salary through the Date of Termination
and shall forfeit his right to any and all compensation and benefits he would
otherwise have been entitled to receive under this Agreement.


(b) Termination without Cause. The Company has the right to terminate the
employment of the Executive without Cause, upon at least thirty days’ prior
written notice, if such termination is approved by a majority vote of the Board
taken at a meeting duly called to consider such matter. In the event of
termination of the Executive’s employment pursuant to this Section 9(b), the
Company shall provide the Executive with the following “Termination Benefits,”
and the Company shall have no further obligations to pay compensation or
benefits under this Agreement:
3

--------------------------------------------------------------------------------

(i) a lump sum cash payment, within thirty days following the Date of
Termination, equal to the sum of: (A) the Accrued Obligations, and (B) the
product of (1) three and (2) the sum of the Base Salary, plus the higher of
Executive’s most recent annual bonus or Executive’s target bonus for the year in
which the Date of Termination occurs (if no target bonus has been set for such
year, the Executive’s target bonus for the prior year shall be used);
 
(ii) the Executive shall be credited with three additional years of service for
purposes of calculating his retirement benefit under any supplemental or excess
retirement plan of the Company in which he was a participant as of the Date of
Termination;


(iii) from the Date of Termination until 36 months following the end of the
month in which the Date of Termination occurs, the Company shall continue
benefits to the Executive (and/or the Executive’s family) at least equal to
those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 5(d)(ii) if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
senior executives of the Company (and their families) (in addition, if the
Executive is eligible for “COBRA” continuation health coverage under Section
4980B of the Internal Revenue Code of 1986, as amended (or any successor
provision), such coverage shall commence upon the end of the coverage for the
severance period); provided, however, that if any of the welfare benefits
provided during the period the Executive is considered a “specified employee” or
“key employee” under Section 24 of this Agreement are not subject to an
exemption under Section 409A of the Code, such benefits will be provided at the
Executive’s cost subject to reimbursement during any such period; and provided
further, however, if the Executive becomes reemployed with another employer and
is eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility; and


(iv) the Executive shall be credited with three additional years of service and
age for purposes of eligibility for retiree health benefits under any retiree
health plan maintained by the Company.
 
10. Termination by the Executive.
 
(a) Without Good Reason. The Executive has the right to terminate his employment
at any time without Good Reason upon no less than thirty days’ prior written
notice delivered to the Company. If the Executive terminates his employment
during the Employment Period for any reason other than Disability or Good
Reason, the Company shall pay a lump sum payment to the Executive of the Accrued
Obligations (other than the Bonus Amount), and the Company shall have no further
obligations to pay compensation or benefits under this Agreement.
 
(b) For Good Reason. The Executive has the right to terminate his employment for
Good Reason upon thirty days’ prior written notice delivered to the Company
within 120 days of the occurrence of one of the events set forth below. For
purposes of this Agreement, “Good Reason” shall mean, without the Executive’s
written consent:
 
(i) any reduction in the Executive’s Base Salary;


(ii) the assignment to the Executive of any duties inconsistent with, or the
reduction of powers or functions associated with, his positions, duties,
responsibilities and status with the Company set forth in Section 3;


(iii) the Company’s mandatory transfer of the Executive to another geographic
location other than a location within 35 miles of Milwaukee, Wisconsin or to a
location other than the Company’s principal executive offices, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business travel obligations as of the date hereof; or


(iv) any other material breach of this Agreement by the Company.
 
An isolated, insubstantial and inadvertent action not taken in bad faith, and
which is remedied by the Company within ten days after notice from the
Executive, shall not be treated as Good Reason under this Agreement. In the
event of a termination of employment by the Executive for Good Reason during the
Employment Period, the Executive shall be provided with the Termination Benefits
set forth in Section 9(b) hereof.
4

--------------------------------------------------------------------------------

In the event that the Executive shall in good faith give a Notice of Termination
(as hereinafter defined) for Good Reason and it shall thereafter be determined
that Good Reason did not exist, the employment of the Executive hereunder shall,
at the Executive’s option, continue after such determination; provided, that the
Executive continued his employment during the dispute concerning his alleged
Good Reason pursuant to his option to do so as provided in Section 11 and
provided further, that in no event shall such employment extend beyond the
Employment Period. If the Executive does not choose to continue his employment
hereunder after such determination, the employment of the Executive shall be
deemed to have terminated at the date of giving such purported Notice of
Termination by mutual consent of the Company and the Executive; provided,
however, that if the Executive exercises his option to continue his employment
during the period of dispute concerning his alleged Good Reason as provided in
Section 11, the Executive shall be entitled to compensation and benefits during
such continued employment in accordance with Section 5 of this Agreement.
 
11. Notice of Termination; Date of Termination.
 
(a) Notice of Termination. Any termination of the Executive’s employment by the
Company under Section 9 or by the Executive under Section 10 shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and the date of the Executive’s termination and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. In the event that
one party notifies the other that a dispute exists concerning the termination of
the Executive’s employment, the Executive’s employment under this Agreement
shall, at the Executive’s option, not be terminated until such dispute is
finally resolved either by mutual written agreement of the parties or in
accordance with Section 15, as the case may be; provided, however, that in no
event shall such employment extend beyond the Employment Period.
 
(b) Date of Termination. The Executive’s “Date of Termination” shall mean: (i)
in the event of his death, the date of death; (ii) in the event of his
Disability, the Disability Effective Date; and (iii) in the event of any other
termination of employment, the date specified in the Notice of Termination.
 
12. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company for which the Executive may qualify, nor,
subject to Section 24, shall anything in this Agreement limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company. Accrued benefits and other amounts that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, the Company on or after the Date of Termination
shall be payable in accordance with such plan, policy, practice, program,
contract or agreement, as the case may be, except as explicitly modified by this
Agreement.
 
13. Interest and Costs. In the event that any payments due to the Executive
hereunder shall fail to be paid when due, such unpaid amounts shall bear
interest at the rate of 8% per annum and if such unpaid amounts are collected by
law or through an attorney-at-law, the Executive shall also be entitled to
collect reasonable attorneys’ fees and all costs of collection. Within ten (10)
days after the Executive’s written request therefor, the Company shall pay to
the Executive, or such other person or entity as the Executive may designate in
writing to the Company, such reasonable attorneys’ fees and costs of collection
in advance of the final disposition or conclusion of any dispute, legal or
arbitration proceeding with respect to such collection.
 
14. Noncompetition; Nonsolicitation and Confidential Information.
 
          (a) During the Employment Period, Executive shall not provide any
assistance to any competitor of the Company. In addition, for a period of one
year after the Executive’s Date of Termination (the “Noncompetition Period”),
the Executive shall not, except as permitted by the Company’s prior written
consent, engage in, be employed by, or in any way advise or act for, any
business which is a competitor of the Company in any capacity that involves
assisting the competitor with respect to competing against the Company in any
market in which, at the beginning of the Noncompetition Period, the Company
either is selling or marketing any of its products or is actively planning to
begin selling or marketing any of its products. Notwithstanding the foregoing,
this Section 14(a) shall not apply during the Noncompetition Period if the
Executive’s employment is terminated without Cause or the Executive terminates
his employment for Good Reason.
5

--------------------------------------------------------------------------------

(b) During the Noncompetition Period, other than on behalf of the Company, the
Executive shall not induce or solicit any employee of the Company to terminate
his or her employment.


(c) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its respective businesses that the Executive obtains during the
Executive’s employment by the Company and that is not public knowledge (other
than as a result of the Executive’s violation of this Section 14(c)
(“Confidential Information”)). For so long as any piece of Confidential
Information is sensitive and/or of economic value to the Company, the Executive
shall not communicate, divulge or disseminate any such piece of Confidential
Information outside the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process.


(d) All computer software, business cards, telephone lists, customer lists,
price lists, contract forms, catalogs, the Company books, records, files and
know-how acquired while the Executive is an employee of the Company are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s possession or premises or made use of other than in
pursuit of the Company’s business or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against the Company and, upon termination of employment for any reason, the
Executive shall deliver to the Company, without further demands, the originals
and all copies thereof which are then in his possession or under his control.


(e) The provisions of Sections 14(a), (b), (c) and (d) shall remain in full
force and effect until the expiration of the period specified herein
notwithstanding the earlier termination of the Executive’s employment hereunder.
In the event of a breach of the Executive’s covenants under this Section 14, it
is understood and agreed that the Company shall be entitled to injunctive
relief, as well as any other legal remedies. For purposes of this Section 14,
the “Company” shall include all entities controlling, controlled by or under
common control with the Company.
 
15. Resolution of Disputes. Any dispute arising out of this Agreement shall, at
the Executive’s option, be determined by arbitration under the rules of the
American Arbitration Association then in effect, other than any requests for
injunctive relief under Section 14(e), or by litigation. Whether the dispute is
to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Milwaukee, Wisconsin or, if the Executive is no longer
residing or working in Milwaukee, Wisconsin, such venue shall, at the
Executive’s election, be the city in which the Executive resides. More
specifically, if litigation is the method for settling any such dispute, venue
for the litigation shall be in the Circuit Court of Milwaukee County or, if the
Executive is no longer residing or working in Milwaukee, Wisconsin, such venue
shall, at the Executive’s election, be the county court for the county in which
the Executive resides. The parties consent to jurisdiction in the selected venue
notwithstanding their residence or situs.


16. Payment Obligations Absolute. The Company’s obligation during and after the
term of the Executive’s employment hereunder to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else, except as provided in Section
9(b)(iii). All amounts payable by the Company hereunder shall be paid without
notice (except as provided in Section 11) or demand. The Company will not seek
to recover all or any part of any such payment from the Executive or from
whomsoever may be entitled thereto, for any reason whatsoever, except as
provided in Section 9(b)(iii).
 
17. Strict Compliance. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement (including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 10(b)) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.
6

--------------------------------------------------------------------------------

18. Successors; Binding Agreement.
 
 (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 18 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.


(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Except as otherwise expressly provided in Sections 7 and
8 of this Agreement, if the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.


19. Notice. All notices, requests, demands and other communications required or
permitted to be given by either party to the other party by this Agreement
(including, without limitation, any Notice of Termination of employment) shall
be in writing and shall be deemed to have been duly given when delivered
personally or received by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as follows:


 
If to the Company, to:
 
Sensient Technologies Corporation
 
777 East Wisconsin Avenue
 
Milwaukee, Wisconsin 53202
 
Attention: Secretary

 
If to Executive, to the last address for the Executive in the Company’s records.
 
Either party hereto may change its address for purposes of this Section 19 by
giving fifteen (15) days prior notice to the other party hereto.


20. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


21. Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement.


22. Governing Law. This Agreement has been executed and delivered in the State
of Wisconsin and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Wisconsin.


23. Withholding Matters. All payments to be made or benefits to be provided
hereunder by the Company will be subject to required withholding of federal,
state and local income and employment taxes and related reporting requirements.
 
24.  Section 409A of the Code.  It is the intention of the parties that all
payments and benefits under this Agreement be exempt from, or if not so exempt,
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
any guidance issued thereunder (the “Code”), and the Agreement shall be
interpreted, operated and administered accordingly.  Notwithstanding anything in
this Agreement to the contrary, if Executive is considered a “specified
employee” or “key employee” of the Company and has experienced a “separation
from service,” each within the meaning of Section 409A of the Code, no payments
or benefits under this Agreement that are considered deferred compensation shall
be made to Executive prior to the date that is six (6) months after the date of
Executive’s “separation from service” (or, if earlier, the Executive’s date of
death).
7

--------------------------------------------------------------------------------

The Company shall indemnify the Executive if the Executive incurs additional tax
under Section 409A of the Code as a result of a violation of Section 409A of the
Code (each an “Indemnified Section 409A Violation”) that occurs as a result of
(1) the Company’s clerical error (other than an error caused by erroneous
information provided to the Company by the Executive), (2) the Company’s failure
to administer this Agreement or any benefit plan or program in accordance with
its written terms (such written terms, the “Plan Document”), or (3) following
December 31, 2008, the Company’s failure to maintain the Plan Documents in
compliance with Section 409A of the Code; provided, that the indemnification set
forth in clause (3) shall not be available to the Executive if (x) the Company
has made a reasonable, good faith attempt to maintain the applicable Plan
Document in compliance with Code Section 409A but has failed to do so or (y) the
Company has maintained the applicable Plan Document in compliance with Section
409A of the Code but subsequent issuance by the Internal Revenue Service or the
Department of the Treasury of interpretive authority results in the applicable
Plan Document not (or no longer) complying with Section 409A of the Code (except
that, if the Company is permitted by such authority or other authority to amend
the Plan Document to bring the Plan Document into compliance with Section 409A
of the Code and fails to do so, then such indemnification shall be provided).
 
(i)          In the event of an Indemnified Section 409A Violation, the Company
shall reimburse the Executive for (1) the 20% additional income tax described in
Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Executive
incurs the 20% additional income tax as a result of the Indemnified Section 409A
Violation), and (2) any interest or penalty that is assessed with respect to the
Executive’s failure to make a timely payment of the 20% additional income tax
described in clause (1), provided that the Executive pays the 20% additional
income tax promptly upon being notified that the tax is due (the amounts
described in clause (1) and clause (2) are referred to collectively as the
“Section 409A Tax”).
 
(ii)          In addition, in the event of an Indemnified Section 409A
Violation, the Company shall make a payment (the “Section 409A Gross-Up
Payment”) to the Executive such that the net amount the Executive retains, after
paying any federal, state, or local income tax or FICA tax on the Section 409A
Gross-Up Payment, shall be equal to the Section 409A Tax.  The Executive shall
reasonably cooperate with measures identified by the Company that are intended
to mitigate the Section 409A Tax to the extent that such measures do not
materially reduce or delay the payments and benefits to the Executive hereunder.
 
25. Entire Agreement. This Agreement supersedes any and all other oral or
written agreements heretofore made relating to the subject matter hereof other
than the Change of Control Agreement, and constitutes the entire agreement of
the parties relating to the subject matter hereof.


8

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
SENSIENT TECHNOLOGIES CORPORATION (“Company”)
 
 
 
 
By:
/s/ Stephen J. Rolfs
 
 
Stephen J. Rolfs
 
 
Senior Vice President, Administration
 
 
 
 
Attest:
/s/ John L. Hammond
 
John L. Hammond
   
EXECUTIVE
       
/s/ Paul  Manning
 
Paul  Manning

 
 
9

--------------------------------------------------------------------------------